



EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is made and entered into effective
as of August 17, 2015 (the "Effective Date"), by and between Lukas Scheibler
(the "Executive") and Acucela Inc. (the "Company").


In consideration of the mutual covenants herein contained, the continuing
employment of the Executive by the Company, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1. Duties and Scope of Employment. The Company shall employ Executive in the
position of Executive Vice President. Executive will render such business and
professional services in the performance of his duties, consistent with
Executive's position within the Company, as shall reasonably be assigned to him
by the Company's Chief Executive Officer (CEO) unless the CEO delegates to
another senior executive. Only the Chief Executive Officer or his designate
shall have the right to revise such responsibilities from time to time, as he
deems necessary or appropriate. The CEO or its Compensation Committee shall have
the right to revise Executive's compensation as provided for in Section 4(a) and
(c) below, consistent with the provisions of this Agreement.


2.Obligations. While employed hereunder, Executive will perform his duties
faithfully and to the best of his ability. Executive agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the CEO; provided,
however Executive may engage in non-competitive business or charitable
activities so long as such activities do not materially interfere with
Executive's responsibilities to the Company. Any board of director positions
with other business or charitable entities entered into after the Effective Date
shall be subject to the prior approval of the CEO.


3.Employment Term. Unless otherwise terminated earlier as provided in Section 5,
Executive's employment with the Company pursuant to this Agreement shall
commence on the Effective Date and shall continue until August 16, 2016 (the
"Initial Term"), provided that this Agreement shall automatically renew for
successive one-year periods unless either the Company or the Executive provide
written notice to the other of its intention not to renew the Agreement at least
sixty (60) days prior to the end of any yearly term (each such additional year
being an "Extended Term", and collectively with the Initial Term being the
"Employment Term").


4.
Compensation and Benefits.



(a)    Base Compensation. The Company shall pay Executive as compensation for
Executive's services hereunder an annual base salary of $310,000.00 (Three
Hundred Ten Thousand). Such salary shall be subject to applicable tax
withholding and shall be paid periodically in accordance with normal Company
payroll practices. The base salary may be increased pursuant to annual review by
the CEO and or Compensation Committee of the Board.




1

--------------------------------------------------------------------------------







(b)Signing Bonus. Executive will receive a one-time signing bonus of Fifty
Thousand Dollar ($50,000.00), subject to applicable tax withholding and paid at
the time of Executive's first regularly scheduled paycheck in accordance with
normal Company payroll practices, without regard to any waiting period
applicable to bonuses granted to Company employees.


(c)Incentive Bonus. In addition to the base salary, Executive may receive a
discretionary performance bonus relating to each year of employment with the
Company under this Agreement equal to an amount to be determined by the Board or
its Compensation Committee. Such bonus shall be paid by March 30 of the year
following the year for which the bonus relates. The maximum amount of such
performance bonus shall be 35% of Executive's then current base salary for the
applicable fiscal year. Such performance bonus, if any, shall be based upon
Company performance against objective metrics to be determined annually by the
CEO and or its Compensation Committee.


(d)Benefits. Executive shall be eligible to participate in the employee benefit
plans which are available or which become available to other employees of the
Company, with the adoption or maintenance of such plans to be in the discretion
of the Company, subject in each case to the generally applicable terms and
conditions of the plan or program in question and to the determination of any
committee administering such plan or program. Employee may work virtual from
Telluride, Colorado up to 25% (twenty-five percent) of his time providing it
does not interfere with the goals and objectives of the Company. Such benefits
shall include participation in the Company's group medical, life, disability,
and retirement plans, and any supplemental plans available to senior executives
of the Company from time to time. Executive will accrue 25 (twenty-five) days of
Personal Time-Off ("PTO"), prorated for the calendar year in which Executive is
hired, to a maximum accrual of 240 hours in accordance with the Company's PTO
policy, with the timing and duration of specific vacations mutually and
reasonably agreed to by the parties hereto. The Company reserves the right to
change or terminate its employee benefit plans and programs at any time.


(e)Commuting Benefits. In addition to other benefits, and to assist Executive in
commuting from his current residence in Telluride, Colorado to the Seattle
office, the Company will pay for the cost of coach airfare for Executive up to
an aggregate 37 round trips to Seattle for one (1) year from his date of hire to
help defray commuting expenses. It is Executive's responsibility to account for
these commuting expenses as applicable relative to personal income taxes.


(f)Business Expenses. The Company will reimburse Executive for reasonable
business expenses incurred by Executive in the furtherance of or in connection
with the performance of Executive's duties hereunder, in accordance with the
Company's expense reimbursement policy as in effect from time to time.


(g)RSU (Restricted Stock Units). Subject to Board approval and any required
shareholder approval (which Company shall use its best efforts to obtain, if
needed), the Company will provide Executive RSU's as set forth in a separate
Restricted Stock Units Agreement pursuant to the 2014 Equity Incentive Plan, as
amended, or any other agreement or restricted stock unit plan of the Company
(the "RSU Plan"). The grant value of any RSU will be




2

--------------------------------------------------------------------------------







the current fair market value of the Company common stock as determined by the
Board consistent with the requirements of IRC Sec. 409A and other applicable
statutes and the aggregate number of shares subject to the RSU shall be equal to
0.35% of outstanding common stock on July 2, 2015, on a fully diluted basis. The
RSU's will be subject to a four year vesting period, with twenty-five percent
(25%) of Executive's RSUs vesting one-year after the Effective Date, and the
remainder vesting thereafter on a monthly pro rata basis, provided that 100%
vesting shall be triggered upon a Company Change in Control, provided further
that the Executive's employment with the Company's successor is terminated by
the Company successor without Cause or by the Employee with Good Reason
("Acceleration Trigger").


5.
Termination of Employment.



(a)    Termination by Company for Cause; Voluntary Termination. In the event
Executive's employment with the Company is terminated for "Cause" (as defined
herein) by the Company or voluntarily by Executive (i) the Company shall pay
Executive any unpaid base salary due for periods prior to the date of
termination of employment ("Termination Date");
(ii) the Company shall pay Executive all of Executive's accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by Executive, the Company shall reimburse Executive for all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to termination. These payments shall be made
promptly upon termination and within the period of time mandated by applicable
law. Executive shall retain all RSUs that are vested as of the Termination Date.
All unvested RSUs will be immediately forfeited as of the Termination Date.


(b)    Termination by Company without Cause. The Company may terminate
Executive's employment without Cause upon thirty (30) days written notice to
Executive. If Executive's employment with the Company terminates other than
voluntarily or for Cause, and Executive signs and does not revoke a Release,
then, subject to Executive's compliance with Section 7, Executive shall be
entitled to:
(i)    Receive continuing payments of severance pay (less applicable withholding
taxes) at a rate equal to his base salary, as then in effect, for a period of
nine
(9) months from the date of such termination, to be paid periodically in
accordance with the Company's normal payroll policies; provided that the Company
may, in its sole discretion, choose to pay such payments for a period of twelve
(12) months from the date of termination in conjunction with enforcing the
noncompetition provision of that certain Intellectual Property Agreement
attached hereto as Exhibit A (the "Intellectual Property Agreement").
(ii)    The same level of health (i.e., medical, vision and dental) coverage and
benefits as in effect for the Executive on the day immediately preceding the day
of the Executive's termination of employment; provided, however, that (a) the
Executive constitutes a qualified beneficiary, as defined in Section 4980B(g)(l
) of the Internal Revenue Code of 1986, as amended; and (b) Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended ("COBRA"), within the time period prescribed pursuant to
COBRA. The Company shall continue to provide Executive with Company-paid health
coverage until the earlier of




3

--------------------------------------------------------------------------------







(i)the date Executive is no longer eligible to receive continuation coverage
pursuant to COBRA, or (ii) nine (9) months from the Termination Date.
(iii) Any unvested portion of RSUs shall immediately vest as to that number of
RSUs that would have vested had Executive remained a full-time employee with the
Company through the nine (9) month period following the Termination Date and,
subject to terms of the RSU Plan.


(c)Death. In the event of Executive's death while employed hereunder,
Executive's beneficiary (or such other person(s) specified by will or the laws
of descent and distribution) will receive (i) continuing payments of severance
pay (less applicable withholding taxes) at a rate equal to Executive's base
salary for a period of ninety (90) days from Executive's death, to be paid
periodically in accordance with the Company's normal payroll policies,
(ii)Company-paid COBRA benefits as specified in Section 5(b)(ii) above for
ninety (90) days from Executive's death, and (iii) subject to the terms of the
RSU Plan, have the right to the vested RSUs under the RSU Plan which are vested
as of the date of Executive's death.


(d)Disability. In the event of Executive's termination of employment with the
Company due to "Disability" (as defined herein), Executive shall be entitled to
continuing payments of base salary (less applicable withholding taxes) until
Executive is eligible for long­ term disability payments under the Company's
group disability policy; provided, however, that in no event shall such period
of continued base salary exceed 180 days following termination.


(e)Termination by Executive for Good Reason. If Executive terminates employment
with the Company for "Good Reason" (as defined herein) within 90 days of a Good
Reason event, and Executive signs and does not revoke a Release, then, subject
to Executive's compliance with Section 7, Executive shall be entitled to the
same benefits that he would receive in Section 5(b) above.


(f)Specified Employee. Notwithstanding any other provision in this Agreement to
the contrary, if Executive is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment that is considered deferred
compensation under Code Section 409A payable on account of a "separation from
service" (as defined for purposes of Code Section 409A and corresponding
regulations), such payment shall be made on the date which is the earlier of the
following: (i) the expiration of the six (6)-month period measured from the date
of such "separation from service" of Executive, and (ii) the eighteen (18)-month
anniversary of the date of this Agreement (the "Delay Period"), to the extent
required under Code Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 5(f) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Executive in a lump sum, without interest, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.


6.No Impediment to Agreement. Executive hereby represents to the Company that
Executive is not, as of the date hereof, and will not be during Executive's
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality


4

--------------------------------------------------------------------------------







agreement which would constitute an impediment to, or restriction upon,
Executive's ability to enter this Agreement and to perform the duties of
Executive's employment.


7.Assignment of Inventions and Confidentiality Agreement. Executive acknowledges
that by reason of his employment, he will have access to trade secrets and
confidential or proprietary information, including but not limited to:
confidential processes and technology, long range plans, marketing plans,
supplier relationships, contract terms, compensation information, membership and
customer data, financial information, pricing and costs information. Executive
agrees, as a condition to Executive's employment with the Company and the
effectiveness of this Agreement, to execute the Company's Intellectual Property
Agreement; provided, however, to the extent there is any inconsistency between
such agreement and this Agreement, this Agreement shall control.


8.Injunction. Executive agrees that an injunction may be granted by the Superior
Court of King County, Washington, or by any other court or courts having
jurisdiction, restraining him from violation of the terms of this Agreement,
upon any breach or threatened breach. This shall not limit Company from any
other relief or damages to which it may be entitled as a result of Executive's
breach of this Agreement.


9.Alternative Dispute Resolution. Executive agrees that prior to filing any
motion or claim against Company or any of its employees, he will offer to engage
in formal mediation. Each party shall bear its own costs of mediation.


10.Fees. The prevailing party shall be entitled to its costs and attorney's fees
incurred in any litigation relating to the interpretation or enforcement of this
Agreement.


11.
Definitions.



(a)    Cause. For purposes of this Agreement, "Cause" is defined as any of the
following: (i) fraud, illegal conduct, misappropriation or embezzlement on the
part of Executive which results in material loss, damage or injury to the
Company, (ii) a material breach of this Agreement (including any documents
incorporated herein by reference) by Executive,
(iii)Executive's conviction of, or plea of guilty or nolo contendere to, a
felony or crime involving moral turpitude, or (iv) conduct by Executive which
constitutes willful, wanton or grossly negligent neglect of duties. Conduct will
not be willful or grossly negligent if done, or not done, by Executive in good
faith and with reasonable belief that action or omission was in the best
interest of the Company. Any termination for "Cause" hereunder must be
determined by a vote of the Board, with Executive first having been given
specific written explanation of the basis for the "Cause" determination and an
opportunity to appear before the Board prior to final Board action.


(b)    Change in Control. For purposes of this Agreement, "Change in Control" is
defined as the occurrence of any of the following events: (i) any "person" (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, the "Exchange Act") becomes the "beneficial owner" (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company's then-outstanding voting securities; provided,




5

--------------------------------------------------------------------------------







however, that for purposes of this subclause (i) the acquisition of additional
securities by any one Person who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company will not be
considered a Change in Control; (ii) the consummation of the sale or disposition
by the Company of all or substantially all of the Company's assets;
(iii)the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation;
(iv)any other transaction which qualifies as a "corporate transaction" under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company)
or (v) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by member of the Board whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (v), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control. For
purposes of this definition, persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company. Notwithstanding the foregoing, a transaction will not be deemed a
Change in Control unless the transaction qualifies as a change in control event
within the meaning of Code Section 409A, as it has been and may be amended from
time to time, and any proposed or final Treasury Regulations and IRS guidance
that has been promulgated or may be promulgated thereunder from time to time.


(c)    Disability. For purposes of this Agreement, "Disability" is defined as
Executive's inability to perform his employment duties to the Company hereunder
for 180 days (in the aggregate) in any one-year period as determined by an
independent physician selected by the Company.


(d)    Good Reason. For purposes of this Agreement, "Good Reason" is defined as
the occurrence of any of the following: (i) A relocation of Company headquarters
outside of the State of Washington; (ii) A material breach of this Agreement by
the Company; (iii) Executive has a material reduction in position, status,
duties or responsibilities, or is assigned duties materially inconsistent with
his position. If the Executive wishes to terminate his employment for Good
Reason, he must first give Company written notice of the circumstances
constituting Good Reason within forty-five (45) days after the occurrence of
such Good Reason event, the Employer must have at least thirty (30) days'
opportunity to cure unless the circumstances are not subject to being cured, and
Executive must terminate his employment no later than sixty (60) days after the
expiration of the cure period.


(e)    Release. For purposes of this Agreement, "Release" is defined as a full
and complete release of all claims of Executive against the Company, known or
unknown on the date of its execution, in form and substance acceptable to the
Company.




6

--------------------------------------------------------------------------------







12.Successors; Personal Services. The services and duties to be performed by the
Executive hereunder are personal and may not be assigned or delegated. This
Agreement shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Executive, the Executive's heirs and
representatives.


13.Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to Executive at the home address, which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Chief Operating Officer.


14.
Miscellaneous Provisions.



(a)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(b)    Entire Agreement. This Agreement, the Company's Intellectual Property
Agreement, and the Restricted Stock Units Agreement, shall supersede and replace
all prior agreements or understandings relating to the subject matter hereof,
and no agreement, representations or understandings (whether oral or written or
whether express or implied) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the relevant
matter hereof.
(c)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Washington without reference to any choice of law rules. The parties
expressly stipulate that any litigation under this Agreement shall be brought in
the state courts of King County, Washington or in the United States District
Court for the Western District of Washington at Seattle. The parties agree to
submit to the jurisdiction and venue of these courts.
(d)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(e)    No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this subsection shall be void.
(f) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.


7

--------------------------------------------------------------------------------







(g)Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, health insurance and employment
taxes.
(h)Assignment by Company. The Company may assign its rights under this Agreement
to an affiliate (as defined under the Securities Exchange Act of 1934), and an
affiliate may assign its rights under this Agreement to another affiliate of the
Company or to the Company. In the case of any such assignment, the term
"Company" when used in a section of this Agreement shall mean the corporation
that actually employs the Executive.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


(j) Code Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted , this Agreement shall be interpreted to be in compliance therewith.
The Company makes no representation or warranty and will have no liability to
Executive or any other person with respect to whether any provision of this
Agreement fails to comply with Code Section 409A or fails to satisfy an intended
exemption from Code Section 409A. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on
Executive by Code Section 409A.
(k) Code Section 280G. Notwithstanding any provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any amount or benefit
to be paid or provided by the Company or its affiliates to the Executive or the
Executive's benefit pursuant to this Agreement or otherwise ("Covered Payments")
would be an "excess parachute payment," within the meaning of Section 280G of
the Code, but for this Section 14(k), then the Covered Payments shall be reduced
to the minimum extent necessary (but in no event less than zero) so that no
portion of any Covered Payments, as so reduced, constitutes an excess parachute
payment, but only if and to the extent that such reduction will also result in,
after taking into account all state, local and federal taxes applicable to the
Executive (computed at the highest applicable marginal rate), including any
taxes payable pursuant to Section 4999 of the Code (and any similar tax that may
hereafter be imposed under any successor provision or by any taxing authority),
greater after-tax proceeds to the Executive than the after-tax proceeds to the
Executive computed without regard to any such reduction. The determination of
whether any reduction in such Covered Payments is required pursuant to this
Section 14(k) shall be made by a firm of independent certified public
accountants or a law firm selected by the Company. In the event that any Covered
Payment is required to be reduced pursuant to this Section 14(k), the Executive
shall be entitled to designate the payments and/or benefits to be so reduced in
order to give effect to this Section 14(k). The Company shall provide the
Executive with all information reasonably requested by the Executive to permit
the Executive to make such designation. In the event that the Executive fails to
make such designation within ten (10) business days of the date on which he is
notified of the determination that a reduction in Covered Payments is required
under this Section 14(k), the Company may effect such reduction in any manner it
deems appropriate.




8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
    
    
COMPANY:
 
 
 
Acucela, Inc.
 
By:
/s/ John Gebhart
 
John Gebhart
 
Its:
CFO







EXECUTIVE:       
 
 
/s/ Lukas Scheibler
 
Lukas Scheibler

























































[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]


9

--------------------------------------------------------------------------------







EXHIBIT A


Intellectual Property Agreement


























































































EXHIBIT A






10

--------------------------------------------------------------------------------









AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to the Employment Agreement (this "Amendment") is effective as of
December 9, 2015, by and between Lukas Scheibler (the "Executive") and Acucela
Inc. (the "Company").


RECITALS


A.    Executive and the Company are parties to that certain Employment Agreement
dated as of August 17, 2015 (the "Employment Agreement"), pursuant to which the
Company agreed to employ Executive, and Executive agreed to be employed by the
Company, as the Company's Executive Vice President subject to the terms and
conditions of the Employment Agreement.


B.    Executive and the Company wish to amend and clarify the Employment
Agreement as provided herein.


AGREEMENT


In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.Amendments Concerning Determination of Incentive Bonus. Section 4(c) is hereby
amended and restated in its entirety as follows:
(c)    Incentive Bonus. In addition to the base salary, Executive may receive a
performance bonus relating to each year of employment with the Company under
this Agreement equal to an amount to be determined by the Board or its
Compensation Committee. Such bonus shall be paid by March 15 of the year
following the year for which the bonus relates. The maximum amount of such
performance bonus shall be 35% of Executive's then current base salary for the
applicable fiscal year. Notwithstanding the forgoing, the maximum amount of the
performance bonus relating to the Executive's employment with the Company in
2015 shall be 35% of the aggregate amount of base salary earned by the Executive
during 2015. The amount of a performance bonus, if any, awarded under this
Section 4(c) shall be based upon: (i) Company performance against objective
metrics to be determined annually by the CEO and/or the Compensation Committee
of the Board and (ii) the strategic leadership and overall performance of the
Executive against objective and/or subjective metrics as determined by the CEO
and/or the Compensation Committee of the Board in their sole and complete
discretion.
















4

--------------------------------------------------------------------------------







2.Amendments Concerning Equity Awards to be Granted. Section 4(g) is hereby
amended and restated in its entirety as follows:
(g)    Equity Awards. Subject to Board approval and any required shareholder
approval (which Company shall use its best efforts to obtain, if needed), the
Company will provide Executive common stock restricted stock units ("RSUs") as
set forth in a separate agreement pursuant to the Company's 2014 Equity
Incentive Plan, as amended (the "2014 Plan"). The grant value of any RSU will be
the current fair market value of the Company's common stock as determined by the
Board consistent with the requirements of IRC Sec. 409A and other applicable
statutes and the aggregate number of shares subject to the RSUs shall be equal
to 0.35% of the Company's outstanding common stock on July 2, 2015 on a fully
diluted basis. The RSUs shall be subject to a four (4) year vesting period, with
twenty-five percent (25% ) of the RSUs vesting one-year after the Effective Date
and the remaining seventy-five percent (75%) of the RSUs vesting thereafter on a
monthly pro rata basis over the following three (3) years with the RSUs becoming
completely vested four (4) years from the Effective Date; provided that upon a
Company Change in Control, a termination of the Executive's employment by the
Company without Cause, or a termination of employment by the Executive with Good
Reason ("Acceleration Triggers"), the number of RSUs subject to vesting through
the nine (9) month period following the date of termination of employment (the
"Termination Date") shall become vested as of the Termination Date, or in the
case of a Change in Control, upon the closing date of the transaction that
results in a Change in Control, while all remaining unvested RSUs shall be
forfeited. All unvested RSUs shall be forfeited upon a termination of employment
by the Company for Cause or a termination by Executive without Good Reason.
Notwithstanding the foregoing, if the Acceleration Trigger is a Change in
Control and the Executive's employment with the Company's successor is
terminated within twelve (12) months of the Change in Control either by: (a) the
Company's successor without Cause, or (b) the Employee with Good Reason, then
100% of all remaining unvested RSUs shall become immediately vested as of the
Termination Date.


3.Amendments Concerning Termination Provisions. Section 5(a) is hereby amended
and restated in its entirety as follows:
(a)    Termination by Company for Cause; Voluntary Termination. In the event
Executive's employment with the Company is terminated for "Cause" (as defined
herein) by the Company or voluntarily by Executive (i) the Company shall pay
Executive any unpaid base salary due for periods prior to the Termination Date;
(ii)    the Company shall pay Executive all of Executive's accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by Executive, the Company shall reimburse Executive for all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to termination. These payments shall be made
promptly upon termination and within the period of time mandated by applicable
law.




12

--------------------------------------------------------------------------------





4.Current Section 5(b) (iii) shall be deleted in full and replaced in its
entirely as follows:
(iii)    Receive an incentive bonus (less applicable tax withholding) described
in Section 4(c) above, in an amount equal to 35% of nine (9) months of
Executive's annual base salary in effect on the Termination Date. Such bonus to
be paid to Executive according to the provisions of Section 4(c).


5.
The following is added as a new Section 5(b)(iv) of the Agreement:

(iv)    Any RSUs subject to vesting through the nine (9) month period following
the Termination Date shall become vested as of the Termination Date, while all
remaining unvested RSUs shall be forfeited.


6.Amendments Concerning Non-Renewal of Agreement. The following is added as a
new Section 5(g):
(g)    Agreement Non-Renewal. Any non-renewal of this Agreement by the Company
pursuant to Section 3 shall constitute a termination of Executive's employment
by Company without Cause.


7.Amendment Concerning Change in Control. Section 1l(b) is hereby amended to add
a further additional sentence at the end of the Section as follows:
Notwithstanding the foregoing, the transaction will not be deemed a Change in
Control if the Company enters into: (i) any acquisition or merger with an entity
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportion as their ownership of the Company, or (ii) a transaction
whose primary purpose is the reincorporation of the Company in another
jurisdiction, either within or outside the United States.


8.Amendment Concerning Good Reason. Section 1l(d) is hereby amended and restated
to read in its entirety as follows:
(d)    Good Reason. For purposes of this Agreement, "Good Reason" is defined as
the occurrence of any of the following:(i) The Company's request for the
Executive to relocate to a Company location outside of King, Pierce, or
Snohomish counties in the State of Washington; (ii) A material breach of this
Agreement by the Company; and/or, (iii) Executive has a material reduction in
position, status, duties or responsibilities, or is assigned duties materially
inconsistent with his or her position. If the Executive wishes to terminate his
or her employment for Good Reason, he must first give Company written notice of
the circumstances constituting Good Reason within forty-five (45) days after the
occurrence of such Good Reason event, the Employer must have at least thirty
(30) days' opportunity to cure unless the circumstances are not subject to being
cured, and Executive must terminate his employment no later than sixty (60) days
after the expiration of the cure period. The definition of Good Reason in this
Section 11 supersedes the definition provided in Section 26.20 of the 2014 Plan.




13

--------------------------------------------------------------------------------





9.Amendment to Entire Agreement Provision. Section l4(b) is hereby amended and
restated to read in its entirety as follows:
(b)    Entire Agreement. This Agreement, the related Notice of Restricted Stock
Unit Award and Restricted Stock Unit Agreement, and the Company's Intellectual
Property Agreement with Executive dated the Effective Date (the "Intellectual
Property Agreement"), shall supersede and replace all prior agreements or
understandings relating to the subject matter hereof, and no agreement,
representations or understandings (whether oral or written or whether express or
implied) which are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the relevant matter hereof. In the
event of any conflict between this Agreement and any of the 2014 Plan, the
Notice of Restricted Stock Unit Award, Restricted Stock Unit Agreement or
Intellectual Property Agreement, the terms of this Agreement shall prevail,
including, without limitation, that the following sections of the 2014 Plan
existing as of the date of this Amendment shall not be applicable to Executive:
(i) the final six sentences of Section 20. 1 regarding consequences of a
"Qualifying Termination" and "Acceleration", and
(ii) Section 26.20, definition of "Good Reason".


10.Extended Term. Regardless of the Effective Date, the Company acknowledges and
agrees that the first Extended Term of Executive's Agreement will continue from
the date of execution of this Amendment until December 31, 2016. Thereafter, the
Agreement will be subject to automatic renewal for successive one-year periods
according to the terms of Section 3 of the Agreement.
11.No Other Amendments. Except as specifically amended hereby, the terms of the
Employment Agreement remain and continue in full force and effect and are hereby
confirmed in all respects.
12.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


(Remainder of page left intentionally blank)




14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer.


COMPANY:
 
ACUCELA INC.
 
Acucela, Inc.
 
By:
/s/ Ryo Kubota
 
Ryo Kubota
 
Its:
CFO







EXECUTIVE:       
 
 
/s/ Lukas Scheibler
 
Lukas Scheibler









































































15